EX-99.1 For Additional Information, please contact GS Mortgage Securities Trust 2015-GC32 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-GC32 Payment Date: 9/12/17 8480 Stagecoach Circle Record Date: 8/31/17 Frederick, MD 21701-4747 Determination Date: 9/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 13 NOI Detail 14 - 15 Principal Prepayment Detail 16 Historical Detail 17 Delinquency Loan Detail 18 Specially Serviced Loan Detail 19 - 20 Advance Summary 21 Modified Loan Detail 22 Historical Liquidated Loan Detail 23 Historical Bond/Collateral Loss Reconciliation Detail 24 Interest Shortfall Reconciliation Detail 25 - 26 Depositor Master Servicer Special Servicer Operating Advisor GS Mortgage Securities Corporation II Midland Loan Services CWCapital Asset Management LLC. Park Bridge Lender Services LLC 200 West Street A Division of PNC Bank, N.A. 7501 Wisconsin Ave. 600 Third Avenue New York, NY 10282 10851 Mastin Street, Building 82 Suite 500 West 40th Floor Overland Park, KS 66210 Bethesda, MD 20814 New York, NY 10016 Contact: Contact: Leah Nivison Heather Wagner Contact: Brian Hanson Contact: David Rodgers Phone Number: (212) 902-1000 Phone Number: (913) 253-9570 Phone Number: (202) 715-9500 Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance, please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 26 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 36250PAA3 1.593000% 54,451,000.00 35,035,962.77 927,285.55 46,510.24 0.00 0.00 973,795.79 34,108,677.22 30.62% A-2 36250PAB1 3.062000% 50,885,000.00 50,885,000.00 0.00 129,841.56 0.00 0.00 129,841.56 50,885,000.00 30.62% A-3 36250PAC9 3.498000% 180,000,000.00 180,000,000.00 0.00 524,700.00 0.00 0.00 524,700.00 180,000,000.00 30.62% A-4 36250PAD7 3.764000% 331,866,000.00 331,866,000.00 0.00 1,040,953.02 0.00 0.00 1,040,953.02 331,866,000.00 30.62% A-AB 36250PAE5 3.513000% 84,984,000.00 84,984,000.00 0.00 248,790.66 0.00 0.00 248,790.66 84,984,000.00 30.62% A-S 36250PAH8 4.018000% 70,218,000.00 70,218,000.00 0.00 235,113.27 0.00 0.00 235,113.27 70,218,000.00 23.48% B 36250PAJ4 4.548958% 60,188,000.00 60,188,000.00 0.00 228,160.58 0.00 0.00 228,160.58 60,188,000.00 17.35% C 36250PAL9 4.558958% 42,632,000.00 42,632,000.00 0.00 161,964.59 0.00 0.00 161,964.59 42,632,000.00 13.01% D 36250PAM7 3.345000% 51,410,000.00 51,410,000.00 0.00 143,305.38 0.00 0.00 143,305.38 51,410,000.00 7.78% E 36250PAP0 4.558958% 20,063,000.00 20,063,000.00 0.00 76,221.98 0.00 0.00 76,221.98 20,063,000.00 5.74% F 36250PAR6 4.558958% 10,031,000.00 10,031,000.00 0.00 38,109.09 0.00 0.00 38,109.09 10,031,000.00 4.72% G 36250PAT2 4.558958% 17,555,000.00 17,555,000.00 0.00 66,693.76 0.00 0.00 66,693.76 17,555,000.00 2.93% H 36250PAV7 4.558958% 28,840,074.00 28,840,074.00 0.00 109,411.16 0.00 0.00 109,411.16 28,840,074.00 0.00% R 36250PAX3 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,003,123,075.00 983,708,036.77 927,285.55 3,049,775.29 0.00 0.00 3,977,060.84 982,780,751.22 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 36250PAF2 1.011641% 772,404,000.00 752,988,962.77 634,795.53 0.00 634,795.53 752,061,677.22 X-B 36250PAG0 0.010000% 60,188,000.00 60,188,000.00 501.57 0.00 501.57 60,188,000.00 X-D 36250PAN5 1.213958% 51,410,000.00 51,410,000.00 52,007.99 0.00 52,007.99 51,410,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The initial certificate balance of the Class A-S, Class B, and Class C certificates represents the certificate balance of such class without giving effect to any exchanges. For details on the current status and payments of Class PEZ, see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 26 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 36250PAA3 643.44020808 17.02972489 0.85416687 0.00000000 0.00000000 626.41048319 A-2 36250PAB1 1,000.00000000 0.00000000 2.55166670 0.00000000 0.00000000 1,000.00000000 A-3 36250PAC9 1,000.00000000 0.00000000 2.91500000 0.00000000 0.00000000 1,000.00000000 A-4 36250PAD7 1,000.00000000 0.00000000 3.13666667 0.00000000 0.00000000 1,000.00000000 A-AB 36250PAE5 1,000.00000000 0.00000000 2.92750000 0.00000000 0.00000000 1,000.00000000 A-S 36250PAH8 1,000.00000000 0.00000000 3.34833333 0.00000000 0.00000000 1,000.00000000 PEZ 36250PAK1 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 B 36250PAJ4 1,000.00000000 0.00000000 3.79079850 0.00000000 0.00000000 1,000.00000000 C 36250PAL9 1,000.00000000 0.00000000 3.79913187 0.00000000 0.00000000 1,000.00000000 D 36250PAM7 1,000.00000000 0.00000000 2.78750010 0.00000000 0.00000000 1,000.00000000 E 36250PAP0 1,000.00000000 0.00000000 3.79913174 0.00000000 0.00000000 1,000.00000000 F 36250PAR6 1,000.00000000 0.00000000 3.79913169 0.00000000 0.00000000 1,000.00000000 G 36250PAT2 1,000.00000000 0.00000000 3.79913187 0.00000000 0.00000000 1,000.00000000 H 36250PAV7 1,000.00000000 0.00000000 3.79371981 0.00000000 0.00000000 1,000.00000000 R 36250PAX3 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 36250PAF2 974.86414204 0.82184392 0.00000000 973.66362321 X-B 36250PAG0 1,000.00000000 0.00833339 0.00000000 1,000.00000000 X-D 36250PAN5 1,000.00000000 1.01163178 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 26 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance A-S Regular Interest Breakdown A-S (Cert) 36250PAH8 4.018000% 70,218,000.00 70,218,000.00 0.00 235,113.27 0.00 0.00 235,113.27 70,218,000.00 A-S (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 70,218,000.01 70,218,000.00 0.00 235,113.27 0.00 0.00 235,113.27 70,218,000.00 B Regular Interest Breakdown B (Cert) 36250PAJ4 4.548958% 60,188,000.00 60,188,000.00 0.00 228,160.58 0.00 0.00 228,160.58 60,188,000.00 B (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 60,188,000.01 60,188,000.00 0.00 228,160.58 0.00 0.00 228,160.58 60,188,000.00 C Regular Interest Breakdown C (Cert) 36250PAL9 4.558958% 42,632,000.00 42,632,000.00 0.00 161,964.59 0.00 0.00 161,964.59 42,632,000.00 C (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 42,632,000.01 42,632,000.00 0.00 161,964.59 0.00 0.00 161,964.59 42,632,000.00 Class PEZ Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance PEZ 36250PAK1 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 26 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 983,708,037.01 983,716,902.30 927,285.55 0.00 0.00 0.00 982,780,751.46 982,796,845.68 927,285.55 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/ (Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 08/01/2017 - 08/30/2017 30 46,510.24 0.00 46,510.24 0.00 0.00 0.00 46,510.24 0.00 A-2 08/01/2017 - 08/30/2017 30 129,841.56 0.00 129,841.56 0.00 0.00 0.00 129,841.56 0.00 A-3 08/01/2017 - 08/30/2017 30 524,700.00 0.00 524,700.00 0.00 0.00 0.00 524,700.00 0.00 A-4 08/01/2017 - 08/30/2017 30 1,040,953.02 0.00 1,040,953.02 0.00 0.00 0.00 1,040,953.02 0.00 A-AB 08/01/2017 - 08/30/2017 30 248,790.66 0.00 248,790.66 0.00 0.00 0.00 248,790.66 0.00 X-A 08/01/2017 - 08/30/2017 30 634,795.53 0.00 634,795.53 0.00 0.00 0.00 634,795.53 0.00 X-B 08/01/2017 - 08/30/2017 30 501.57 0.00 501.57 0.00 0.00 0.00 501.57 0.00 X-D 08/01/2017 - 08/30/2017 30 52,007.99 0.00 52,007.99 0.00 0.00 0.00 52,007.99 0.00 A-S 08/01/2017 - 08/30/2017 30 235,113.27 0.00 235,113.27 0.00 0.00 0.00 235,113.27 0.00 B 08/01/2017 - 08/30/2017 30 228,160.58 0.00 228,160.58 0.00 0.00 0.00 228,160.58 0.00 C 08/01/2017 - 08/30/2017 30 161,964.59 0.00 161,964.59 0.00 0.00 0.00 161,964.59 0.00 D 08/01/2017 - 08/30/2017 30 143,305.38 0.00 143,305.38 0.00 0.00 0.00 143,305.38 0.00 E 08/01/2017 - 08/30/2017 30 76,221.98 0.00 76,221.98 0.00 0.00 0.00 76,221.98 0.00 F 08/01/2017 - 08/30/2017 30 38,109.09 0.00 38,109.09 0.00 0.00 0.00 38,109.09 0.00 G 08/01/2017 - 08/30/2017 30 66,693.76 0.00 66,693.76 0.00 0.00 0.00 66,693.76 0.00 H 08/01/2017 - 08/30/2017 30 109,567.24 0.00 109,567.24 0.00 0.00 156.08 109,411.16 1,216.28 Totals 3,737,236.46 0.00 3,737,236.46 0.00 0.00 156.08 3,737,080.38 1,216.28 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 26 Other Required Information Available Distribution Amount (1) 4,664,365.93 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected Total Controlling Class Information Controlling Class: H Effective as of: 7/31/15 Controlling Class Representative: Seer Capital Partners Master Fund L.P. Effective as of: 7/31/15 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 26 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,751,987.44 Master Servicing Fee - Midland Loan Services 9,914.13 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 3,295.15 Deferred Interest 0.00 CREFC Royalty License Fee 423.54 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services LLC 1,118.15 Net Prepayment Interest Shortfall 0.00 Total Fees 14,750.97 Net Prepayment Interest Excess 0.00 Additional Trust Fund Expenses: Extension Interest 0.00 Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 156.08 ASER Amount 0.00 Total Interest Collected 3,751,987.44 Special Servicing Fee 0.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 927,285.55 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses 156.08 Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 927,285.55 Payments to Certificateholders & Others: Other: Interest Distribution 3,737,080.38 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 927,285.55 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,664,365.93 Total Funds Collected 4,679,272.99 Total Funds Distributed 4,679,272.98 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (1) State (1) Property # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM Weighted Agg. Agg. WAC Type Props Balance Bal. (2) Avg DSCR (3) Props Balance Bal. (2) Avg DSCR (3) Industrial 7 29,407,855.11 2.99 93 4.3944 2.043854 Alabama 5 12,320,139.08 1.25 94 4.7671 1.431617 California 13 189,316,546.68 19.26 89 4.2519 2.901260 Lodging 8 155,897,736.43 15.86 90 4.5788 1.979933 Colorado 9 124,247,937.78 12.64 94 4.3541 2.211286 Mixed Use 9 83,527,009.99 8.50 92 4.3265 1.938205 Connecticut 2 27,266,828.78 2.77 94 4.6737 1.297366 Mobile Home Park 37 107,653,219.71 10.95 94 4.4425 1.831753 Florida 13 52,028,582.57 5.29 89 4.7013 1.835117 Georgia 9 22,941,182.54 2.33 92 4.6739 2.034038 Multi-Family 36 69,302,140.11 7.05 94 4.7405 1.574767 Idaho 2 12,883,083.68 1.31 94 4.7730 2.285333 Office 13 104,048,608.88 10.59 93 4.3714 3.628320 Illinois 38 59,175,030.46 6.02 81 4.8346 1.698552 Retail 43 385,113,011.98 39.19 92 4.3870 1.719478 Indiana 12 28,910,131.74 2.94 94 4.6969 1.472811 Self Storage 69 47,831,169.24 4.87 62 4.1284 3.746338 Kansas 8 2,569,601.53 0.26 31 3.7979 5.270000 Kentucky 5 8,291,587.20 0.84 91 4.8202 1.631799 Totals 222 982,780,751.46 100.00 91 4.4293 2.091922 Louisiana 1 154,810.37 0.02 31 3.7979 5.270000 Maryland 1 469,021.16 0.05 31 3.7979 5.270000 Michigan 3 13,570,140.55 1.38 94 4.7953 1.575443 See footnotes on last page of this section. Minnesota 1 577,513.58 0.06 31 3.7979 5.270000 Missouri 22 16,278,514.93 1.66 79 4.5947 2.240971 Seasoning Nebraska 5 9,371,705.20 0.95 94 4.4250 1.800000 Nevada 2 5,629,144.56 0.57 94 4.7508 1.561272 New Hampshire 1 4,121,960.12 0.42 94 4.4300 1.860000 # of Scheduled % of WAM Weighted New Jersey 4 26,136,388.87 2.66 88 4.4565 1.485509 Seasoning Loans Balance Agg. (2) WAC Avg DSCR (3) New Mexico 2 2,708,657.47 0.28 94 4.4250 1.800000 Bal. New York 3 2,227,740.98 0.23 31 3.7979 5.270000 North Carolina 6 18,187,284.69 1.85 94 4.5452 1.759367 12 months or less 0 0.00 0.00 0 0.0000 0.000000 Ohio 3 11,713,715.14 1.19 94 5.1876 1.447139 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 Oklahoma 2 4,770,870.86 0.49 93 4.9499 1.533967 Pennsylvania 5 66,325,446.11 6.75 94 4.4791 1.660392 25 to 36 months 63 982,780,751.46 100.00 91 4.4293 2.091922 South Carolina 2 13,320,047.54 1.36 94 4.6654 2.071529 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 Tennessee 2 6,915,857.75 0.70 94 4.8687 1.748037 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Texas 18 162,993,147.79 16.58 93 4.3229 1.988717 Virginia 2 11,518,750.73 1.17 90 4.0621 2.760353 Totals 63 982,780,751.46 100.00 91 4.4293 2.091922 Washington 10 47,853,229.68 4.87 92 3.7033 1.876281 Wyoming 11 17,986,151.33 1.83 94 4.4250 1.800000 See footnotes on last page of this section. Totals 222 982,780,751.46 100.00 91 4.4293 2.091922 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Anticipated Remaining Term (ARD and Balloon Loans) Scheduled # of Scheduled % of WAM WAC Weighted Anticipated Remaining # of Scheduled % of WAM WAC Weighted Balance Loans Balance Agg Bal. (2) Avg DSCR (3) Term (2) Loans Balance Agg Bal. (2) Avg DSCR (3) 5,000,000 or less 16 58,253,204.53 5.93 94 4.6244 1.531207 60 months or less 3 46,963,441.50 4.78 32 4.3475 3.500904 5,000,001 to 10,000,000 20 153,160,019.26 15.58 90 4.7153 1.744695 61 months or greater 60 935,817,309.96 95.22 94 4.4334 2.021213 10,000,001 to 15,000,000 10 117,005,053.61 11.91 87 4.6434 1.861360 15,000,001 to 20,000,000 2 35,658,244.54 3.63 94 4.5338 1.236737 Totals 63 982,780,751.46 100.00 91 4.4293 2.091922 20,000,001 to 25,000,000 8 184,032,140.25 18.73 85 4.2620 2.014927 25,000,001 to 30,000,000 1 29,925,924.44 3.05 94 4.3500 1.720000 30,000,001 to 50,000,000 1 50,000,000.00 5.09 93 4.3900 5.750000 50,000,001 to 75,000,000 4 258,216,436.27 26.27 93 4.2417 2.145716 Remaining Amortization Term (ARD and Balloon Loans) 75,000,001 or greater 1 96,529,728.56 9.82 94 4.4250 1.800000 % of Remaining Amortization # of Scheduled Agg. WAM WAC Weighted Totals 63 982,780,751.46 100.00 91 4.4293 2.091922 Term Loans Balance Bal. (2) Avg DSCR (3) Interest Only 7 90,700,000.00 9.23 76 4.0744 3.151016 Note Rate 300 months or less 7 47,087,645.37 4.79 82 4.8847 1.582410 301 months or greater 49 844,993,106.09 85.98 93 4.4420 2.006633 Note # of Scheduled % of WAM Weighted Totals 63 982,780,751.46 100.00 91 4.4293 2.091922 Agg. WAC Rate Loans Balance Bal. (2) Avg DSCR (3) 4.000% or less 3 72,853,229.68 7.41 71 3.7357 3.040855 4.001% to 4.250% 8 194,476,222.66 19.79 93 4.1141 1.988707 4.251% to 4.500% 13 364,113,236.73 37.05 94 4.3926 2.507344 4.501% to 4.750% 18 165,635,422.16 16.85 94 4.6200 1.556086 4.751% to 5.000% 16 136,969,906.24 13.94 88 4.8391 1.557154 5.001% or greater 5 48,732,733.99 4.96 82 5.1977 1.305585 Totals 63 982,780,751.46 100.00 91 4.4293 2.091922 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Age of Most Recent NOI Debt Service Coverage Ratio (3) Age of Most # of Scheduled % of WAM Weighted Debt Service # of Scheduled % of WAM WAC Weighted Recent NOI Loans Balance Agg. Bal (2) WAC Avg DSCR (3) Coverage Ratio Loans Balance Agg. Bal (2) Avg DSCR (3) Underwriter's Information 7 90,194,615.50 9.18 76 4.5648 2.591238 1.30 or less 13 124,287,619.73 12.65 89 4.7297 1.179706 1.31-1.40 7 85,731,460.60 8.72 94 4.5627 1.356365 12 months or less 55 878,031,793.46 89.34 92 4.4086 2.052597 1.41-1.50 7 61,121,259.91 6.22 94 4.9047 1.434418 13 to 24 months 1 14,554,342.50 1.48 94 4.8350 1.370000 1.51-1.60 6 51,305,848.07 5.22 94 4.7594 1.552535 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 1.61-1.70 3 29,263,588.22 2.98 68 4.6416 1.661881 1.71-1.80 4 151,739,383.56 15.44 94 4.2750 1.772719 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 1.81-1.90 3 81,550,077.87 8.30 93 4.1606 1.894416 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 1.91-2.00 2 59,314,094.68 6.04 92 4.1053 1.995359 2.01-2.50 11 225,878,428.82 22.98 94 4.3576 2.279148 Totals 63 982,780,751.46 100.00 91 4.4293 2.091922 2.51-3.00 4 32,088,990.00 3.27 94 4.4242 2.634236 3.01 or greater 3 80,500,000.00 8.19 74 4.1797 5.414410 Totals 63 982,780,751.46 100.00 91 4.4293 2.091922 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. The DSCR information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30309707 01A1 MH Various Various 368,328.74 133,910.01 4.425% N/A 7/6/25 N 96,663,638.57 96,529,728.56 9/6/17 30520773 2 RT Fresno CA 264,235.48 0.00 4.136% N/A 6/6/25 N 74,200,000.00 74,200,000.00 9/6/17 30520777 3 RT El Paso TX 248,087.62 0.00 4.399% N/A 7/3/25 N 65,500,000.00 65,500,000.00 9/6/17 30520787 4 LO Denver CO 238,053.64 84,682.38 4.328% N/A 7/3/25 N 63,874,627.16 63,789,944.78 9/6/17 30520782 05A3 MU Dallas TX 193,386.27 81,954.14 4.098% N/A 5/6/25 N 54,808,445.63 54,726,491.49 9/6/17 8 30309709 06A2 OF Oakland CA 189,013.89 0.00 4.390% N/A 6/6/25 N 50,000,000.00 50,000,000.00 9/6/17 30309711 7 LO Canonsburg PA 112,236.52 37,107.02 4.350% N/A 7/6/25 N 29,963,031.46 29,925,924.44 9/6/17 30520780 8 LO Tallahassee FL 103,228.73 31,516.62 4.837% N/A 7/3/25 N 24,786,215.08 24,754,698.46 9/6/17 30309123 9A1D Various Various Various 81,759.92 0.00 3.798% N/A 4/6/20 N 25,000,000.00 25,000,000.00 9/6/17 30520779 10 OF Seattle WA 84,141.32 0.00 3.909% N/A 4/4/25 N 25,000,000.00 25,000,000.00 9/6/17 8 30309712 11A1 RT Lynnwood WA 68,643.20 61,519.97 3.479% N/A 6/1/25 N 22,914,749.65 22,853,229.68 9/1/17 30309713 12 OF Mundelein IL 93,573.45 30,193.35 4.705% N/A 7/6/25 N 23,095,843.77 23,065,650.42 9/6/17 30309714 13 RT Cypress CA 75,627.53 31,996.38 4.090% N/A 6/6/25 N 21,473,230.81 21,441,234.43 9/6/17 30520774 14 RT Woodbury NJ 83,137.26 29,405.20 4.503% N/A 6/6/25 N 21,442,862.80 21,413,457.60 9/6/17 30309715 15 MF Various Various 86,053.57 22,612.37 4.869% N/A 7/6/25 N 20,526,482.03 20,503,869.66 9/6/17 30309716 16 RT Enfield CT 73,681.66 24,803.44 4.605% N/A 7/6/25 N 18,581,063.08 18,556,259.64 9/6/17 30520776 17 RT Eddystone PA 65,720.04 23,571.89 4.457% N/A 7/3/25 N 17,125,556.79 17,101,984.90 9/6/17 30309717 18 Various Various IN 60,692.90 23,128.47 4.835% N/A 7/6/25 N 14,577,470.97 14,554,342.50 9/6/17 30309718 19 LO Idaho Falls ID 31,633.27 14,367.73 4.773% N/A 7/6/25 N 7,696,502.90 7,682,135.17 9/6/17 30309719 20 LO Ammon ID 21,416.31 9,727.23 4.773% N/A 7/6/25 N 5,210,675.74 5,200,948.51 9/6/17 30309720 21 RT Rio Linda CA 52,829.49 14,373.60 4.789% N/A 7/6/20 N 12,810,685.43 12,796,311.83 9/6/17 30309721 22 MF Chicago IL 55,665.65 14,115.32 5.300% N/A 6/6/25 N 12,196,976.39 12,182,861.07 9/6/17 30520768 23 IN Carlsbad CA 45,547.40 0.00 4.231% N/A 6/6/25 N 12,500,000.00 12,500,000.00 9/6/17 30295214 24 Various Various Various 51,310.98 14,011.98 5.104% N/A 7/6/25 N 11,673,415.62 11,659,403.64 9/6/17 30309722 25 MU Upper Darby PA 44,898.09 13,043.64 4.640% N/A 7/6/25 N 11,237,008.27 11,223,964.63 9/6/17 30309723 26 RT San Diego CA 36,648.28 15,994.31 4.020% N/A 6/6/25 N 10,586,887.86 10,570,893.55 9/6/17 30309724 27 RT Richmond VA 38,431.40 0.00 4.076% N/A 6/6/25 N 10,950,000.00 10,950,000.00 9/6/17 30295688 28 RT Sarasota FL 41,406.57 13,779.83 4.632% N/A 7/6/25 N 10,381,056.22 10,367,276.39 9/6/17 30520785 29 SS Myrtle Beach SC 40,860.07 0.00 4.652% N/A 7/3/25 N 10,200,000.00 10,200,000.00 9/6/17 30309725 30 MF Houston TX 38,075.64 13,009.66 4.570% N/A 7/6/25 N 9,675,464.72 9,662,455.06 9/6/17 30309726 31 LO Bolingbrook IL 41,356.83 15,908.22 5.230% N/A 7/6/20 N 9,183,037.89 9,167,129.67 9/6/17 30309727 32 RT Lilburn GA 38,246.25 0.00 4.725% N/A 7/6/25 N 9,400,000.00 9,400,000.00 9/6/17 30295720 33 Various Various MO 37,763.25 10,327.02 4.935% N/A 7/6/25 N 8,886,341.02 8,876,014.00 9/6/17 30309728 34 MU Norwalk CT 36,199.89 11,128.85 4.820% N/A 7/6/25 N 8,721,697.99 8,710,569.14 9/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30309729 35 MH Various Various 33,843.65 11,838.28 4.515% N/A 7/6/25 N 8,704,828.55 8,692,990.27 9/6/17 30309730 36 MF Various IL 33,838.44 0.00 4.491% N/A 7/6/25 N 8,750,000.00 8,750,000.00 9/6/17 30295695 37 RT Various Various 35,481.01 0.00 4.709% N/A 7/6/25 N 8,750,000.00 8,750,000.00 8/6/17 30309731 38 LO Columbus OH 38,551.97 9,732.52 5.295% N/A 7/6/25 N 8,455,151.39 8,445,418.87 9/6/17 30309732 39 MF New Braunfels TX 32,395.00 0.00 4.400% N/A 6/6/25 N 8,550,000.00 8,550,000.00 9/6/17 30309733 40 SS Various Various 30,460.51 10,407.73 4.570% N/A 7/6/25 N 7,740,371.76 7,729,964.03 9/6/17 30309734 41 RT Various Various 31,515.01 8,903.63 5.023% N/A 7/6/25 N 7,286,824.37 7,277,920.74 8/6/17 30309735 42 LO Sherman TX 29,045.23 8,780.92 4.860% N/A 7/6/25 N 6,940,317.45 6,931,536.53 9/6/17 30309736 43 RT Canton GA 25,314.55 7,759.13 4.669% N/A 7/6/25 N 6,296,326.13 6,288,567.00 9/6/17 30520775 44 MF Zionsville IN 22,841.70 0.00 4.348% N/A 7/3/25 N 6,100,000.00 6,100,000.00 9/6/17 30520783 45 RT San Antonio TX 22,521.14 7,737.27 4.407% N/A 7/3/25 N 5,934,555.63 5,926,818.36 9/6/17 30309737 46 OF Auburn Hills MI 23,044.19 7,013.52 4.844% N/A 7/6/25 N 5,524,565.43 5,517,551.91 9/6/17 30520769 47 SS Lakewood CO 18,961.02 0.00 4.003% N/A 6/6/25 N 5,500,000.00 5,500,000.00 9/6/17 30520781 48 IN Birmingham AL 16,610.00 6,663.05 4.199% N/A 7/3/25 N 4,594,266.24 4,587,603.19 9/6/17 30520784 49 RT Pisgah Forest NC 17,393.78 5,631.71 4.396% N/A 7/3/25 N 4,594,389.53 4,588,757.82 9/6/17 30309738 50 RT Cedar Springs MI 17,464.74 10,086.64 4.768% N/A 7/6/25 N 4,253,698.90 4,243,612.26 9/6/17 30309739 51 RT Delray Beach FL 18,802.36 0.00 4.963% N/A 7/6/25 N 4,400,000.00 4,400,000.00 9/6/17 30309740 52 IN Nashua NH 15,745.92 5,712.31 4.430% N/A 7/6/25 N 4,127,672.43 4,121,960.12 9/6/17 30309741 53 RT Indianapolis IN 15,505.54 5,366.12 4.540% N/A 7/6/25 N 3,966,173.89 3,960,807.77 9/6/17 30309742 54 RT Shelby Township MI 15,625.61 7,190.59 4.755% N/A 6/6/25 N 3,816,166.97 3,808,976.38 8/6/17 30309743 55 RT Las Vegas NV 15,438.00 4,532.69 4.930% N/A 7/6/25 N 3,636,510.44 3,631,977.75 9/6/17 30309744 56 RT Harrisonville MO 14,175.00 4,801.69 4.604% N/A 6/6/25 N 3,575,433.33 3,570,631.64 9/6/17 30520778 57 MF Decatur GA 14,259.23 4,700.34 4.654% N/A 7/3/25 N 3,557,654.68 3,552,954.34 9/6/17 30309745 58 RT Temecula CA 12,232.84 4,531.77 4.394% N/A 6/6/25 N 3,232,649.52 3,228,117.75 9/6/17 30309746 59 RT Jersey Shore PA 12,907.48 3,751.46 4.652% N/A 6/6/25 N 3,222,126.20 3,218,374.74 9/6/17 30309747 60 RT Lakewood CA 12,091.64 4,125.65 4.685% N/A 7/6/25 N 2,997,204.28 2,993,078.63 9/6/17 30309748 61 RT Duluth GA 12,050.21 3,775.24 4.775% N/A 7/6/25 N 2,930,636.50 2,926,861.26 9/6/17 30309749 62 IN Memphis TN 11,748.16 3,557.75 4.559% N/A 6/6/25 N 2,992,547.75 2,988,990.00 9/6/17 30309750 63 MH Grove OK 10,232.40 4,496.91 4.880% N/A 6/6/25 N 2,434,997.79 2,430,500.88 9/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 3,751,987.44 927,285.55 983,708,037.01 982,780,751.46 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 26 NOI Detail Loan Ending Most Most Recent Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) NOI (1) NOI Start Date NOI End Date 30309707 01A1 Mobile Home Park Various Various 96,529,728.56 15,995,959.90 0.00 30520773 2 Retail Fresno CA 74,200,000.00 5,694,220.25 6,290,493.92 1/1/17 3/31/17 30520777 3 Retail El Paso TX 65,500,000.00 5,899,326.38 6,962,113.05 1/1/17 6/30/17 30520787 4 Lodging Denver CO 63,789,944.78 9,057,953.60 0.00 30520782 05A3 Mixed Use Dallas TX 54,726,491.49 32,507,923.89 31,951,759.59 6/1/16 5/31/17 30309709 06A2 Office Oakland CA 50,000,000.00 13,419,385.61 0.00 30309711 7 Lodging Canonsburg PA 29,925,924.44 2,677,220.82 0.00 30520780 8 Lodging Tallahassee FL 24,754,698.46 2,895,639.00 0.00 30309123 9A1D Various Various Various 25,000,000.00 43,043,636.10 43,344,713.94 30520779 10 Office Seattle WA 25,000,000.00 31,523,385.40 30,320,572.72 6/30/17 30309712 11A1 Retail Lynnwood WA 22,853,229.68 34,556,671.00 0.00 30309713 12 Office Mundelein IL 23,065,650.42 1,761,953.84 0.00 30309714 13 Retail Cypress CA 21,441,234.43 2,009,830.18 1,864,402.72 1/1/17 3/31/17 30520774 14 Retail Woodbury NJ 21,413,457.60 1,681,667.45 0.00 30309715 15 Multi-Family Various Various 20,503,869.66 2,172,914.64 0.00 30309716 16 Retail Enfield CT 18,556,259.64 1,678,829.40 1,443,496.02 1/1/17 6/30/17 30520776 17 Retail Eddystone PA 17,101,984.90 1,495,061.05 0.00 30309717 18 Various Various IN 14,554,342.50 1,618,815.62 0.00 30309718 19 Lodging Idaho Falls ID 7,682,135.17 1,303,555.66 0.00 30309719 20 Lodging Ammon ID 5,200,948.51 1,016,207.29 0.00 30309720 21 Retail Rio Linda CA 12,796,311.83 1,094,612.01 0.00 30309721 22 Multi-Family Chicago IL 12,182,861.07 1,342,019.30 0.00 30520768 23 Industrial Carlsbad CA 12,500,000.00 1,300,577.02 0.00 30295214 24 Various Various Various 11,659,403.64 990,909.55 0.00 30309722 25 Mixed Use Upper Darby PA 11,223,964.63 1,293,036.38 0.00 30309723 26 Retail San Diego CA 10,570,893.55 1,491,246.07 0.00 30309724 27 Retail Richmond VA 10,950,000.00 1,329,002.18 0.00 30295688 28 Retail Sarasota FL 10,367,276.39 1,261,830.57 0.00 30520785 29 Self Storage Myrtle Beach SC 10,200,000.00 1,039,812.78 1,114,635.71 1/1/17 4/30/17 30309725 30 Multi-Family Houston TX 9,662,455.06 792,460.42 0.00 30309726 31 Lodging Bolingbrook IL 9,167,129.67 1,036,311.32 0.00 30309727 32 Retail Lilburn GA 9,400,000.00 1,376,590.59 0.00 30295720 33 Various Various MO 8,876,014.00 763,918.79 0.00 30309728 34 Mixed Use Norwalk CT 8,710,569.14 934,158.46 0.00 30309729 35 Mobile Home Park Various Various 8,692,990.27 1,206,378.42 1,237,408.15 7/1/16 6/30/17 30309730 36 Multi-Family Various IL 8,750,000.00 1,077,687.48 0.00 30295695 37 Retail Various Various 8,750,000.00 794,304.22 0.00 30309731 38 Lodging Columbus OH 8,445,418.87 945,942.55 0.00 30309732 39 Multi-Family New Braunfels TX 8,550,000.00 1,075,123.01 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 26 NOI Detail Loan Ending Most Most Recent Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) NOI (1) NOI Start Date NOI End Date 30309733 40 Self Storage Various Various 7,729,964.03 888,962.91 0.00 30309734 41 Retail Various Various 7,277,920.74 681,401.55 832,449.50 30309735 42 Lodging Sherman TX 6,931,536.53 452,663.04 640,242.77 1/1/17 5/31/17 30309736 43 Retail Canton GA 6,288,567.00 465,797.19 0.00 30520775 44 Multi-Family Zionsville IN 6,100,000.00 490,634.30 0.00 30520783 45 Retail San Antonio TX 5,926,818.36 530,302.67 0.00 30309737 46 Office Auburn Hills MI 5,517,551.91 849,969.66 0.00 30520769 47 Self Storage Lakewood CO 5,500,000.00 685,384.42 0.00 30520781 48 Industrial Birmingham AL 4,587,603.19 553,203.44 0.00 30520784 49 Retail Pisgah Forest NC 4,588,757.82 330,594.42 0.00 30309738 50 Retail Cedar Springs MI 4,243,612.26 420,655.80 0.00 30309739 51 Retail Delray Beach FL 4,400,000.00 349,669.50 0.00 30309740 52 Industrial Nashua NH 4,121,960.12 495,871.50 505,046.61 1/1/17 6/30/17 30309741 53 Retail Indianapolis IN 3,960,807.77 416,486.00 0.00 30309742 54 Retail Shelby Township MI 3,808,976.38 339,047.50 287,451.64 1/1/17 3/31/17 30309743 55 Retail Las Vegas NV 3,631,977.75 358,243.35 0.00 30309744 56 Retail Harrisonville MO 3,570,631.64 315,037.63 0.00 30520778 57 Multi-Family Decatur GA 3,552,954.34 397,358.69 0.00 30309745 58 Retail Temecula CA 3,228,117.75 390,292.29 0.00 30309746 59 Retail Jersey Shore PA 3,218,374.74 247,882.06 219,770.93 1/1/17 6/30/17 30309747 60 Retail Lakewood CA 2,993,078.63 246,014.32 244,740.90 1/1/17 6/30/17 30309748 61 Retail Duluth GA 2,926,861.26 242,470.06 214,049.44 1/1/17 3/31/17 30309749 62 Industrial Memphis TN 2,988,990.00 409,538.12 0.00 30309750 63 Mobile Home Park Grove OK 2,430,500.88 284,299.14 314,239.44 1/1/17 6/30/17 Total 982,780,751.46 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 26 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 26 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 9/12/17 0 0 0 0 0 0 0 0 4.429272% 91 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.411858% 8/11/17 0 0 0 0 0 0 0 0 4.429309% 92 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.411895% 7/12/17 0 0 0 0 0 0 0 0 4.429345% 93 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.411932% 6/12/17 0 0 0 0 0 0 0 0 4.429373% 94 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.411960% 5/12/17 0 0 0 0 0 0 0 0 4.429393% 95 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.411980% 4/12/17 0 0 0 0 0 0 0 0 4.429418% 96 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.412007% 3/10/17 0 0 0 0 0 0 0 0 4.429437% 97 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.412027% 2/10/17 0 0 0 0 0 0 0 0 4.429474% 98 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.412064% 1/12/17 0 0 0 0 0 0 0 0 4.429493% 99 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.412084% 12/12/16 0 0 0 0 0 0 0 0 4.429511% 100 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.412103% 11/14/16 0 0 0 0 0 0 0 0 4.429536% 101 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.412128% 10/13/16 0 0 0 0 0 0 0 0 4.429554% 102 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.412147% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 26 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30309730 36 0 9/6/17 0.00 0.00 A 8,750,000.00 30295695 37 0 8/6/17 35,443.34 35,443.34 A 8,750,000.00 129.30 30309734 41 0 8/6/17 40,387.27 40,387.27 A 7,286,824.37 71,588.92 30309742 54 0 8/6/17 22,799.77 22,799.77 A 3,816,166.97 4,628.26 Totals 4 98,630.38 98,630.38 28,602,991.34 76,346.48 Totals By Delinquency Code: Total for Status Code A (4 loans) 98,630.38 98,630.38 28,602,991.34 76,346.48 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 26 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 26 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 26 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest Advances Advances Advances on P&I and Servicing Advances Paid Totals 98,630.38 98,630.38 114,755.16 156.08 Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 26 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Interest Date Modification Description Cross-Reference Rate Rate Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 26 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 26 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 26 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 12 23,850,000.00 23,065,650.42 0.00 0.00 0.00 0.00 0.00 0.00 145.53 0.00 36 8,750,000.00 8,750,000.00 0.00 0.00 0.00 0.00 0.00 0.00 3.91 0.00 37 8,750,000.00 8,750,000.00 0.00 0.00 0.00 0.00 0.00 0.00 6.64 0.00 Totals 41,350,000.00 40,565,650.42 0.00 0.00 0.00 0.00 0.00 0.00 156.08 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 26 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Refunds Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 156.08 Total Interest Shortfall Allocated to Trust 156.08 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 26
